Citation Nr: 1742870	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for chronic left hip strain.

2.  Entitlement to an initial disability rating greater than 10 percent for patellofemoral syndrome, left knee. 

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of right knee.

4.  Entitlement to an initial disability rating greater than 10 percent for chronic right ankle strain.

5.  Entitlement to an initial disability rating greater than 10 percent for sinusitis.

6.  Entitlement to service connection for right hip condition to include chronic myelogenous leukemia (CML) due to radiation exposure.

7.   Entitlement to service connection for a low back disorder, to include as secondary to all service connected conditions.

8.  Entitlement to service connection for neurological abnormalities, kidney stones, chronic kidney pain, rashes, neuro-psychological disorders, visual impairment, gum problems, and fatty liver condition, including as due to exposure to depleted uranium.

9.  Entitlement to service connection for loss of teeth, to include as secondary to service-connected sinusitis.

10.  Entitlement to total disability based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to May 1980 and again from March 1981 to April 1983.  Significantly, the Veteran's first period of service was under honorable conditions but his second period of service was "under other than honorable conditions" and an October 2010 administrative decision found that the Veteran's second period of service from March 1981 to April 1983 was dishonorable. 

This appeal to the Board of Veterans' Appeals (Board) arises from April 2011, June 2011, February 2012, August 2012, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2015, the Veteran testified during a Board Videoconference hearing before the undersigned Veterans Law Judge (VLJ). As transcript of this proceeding has been associated with the claims file.

The appeal was previously remanded by the Board in September 2015 for further development.  At the time of the September 2015 remand, an appeal for service connection for bilateral hearing loss was also before the Board.  However, the claim was granted on remand and thus, is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher ratings for right ankle, left hip, bilateral knees, and sinusitis, as well as entitlement to service connection for neurological and right hip disorders, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's loss of teeth was caused by service-connected sinusitis. 

2.  There is no evidence of any loss of maxillary or mandible bone and the Veteran's tooth disability can be restored or repaired.  

3.  The Veteran's low back disorders, including lumbar strain and lumbar spondylolisthesis, are a result of his in-service injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth due to service-connected sinusitis, are met for the purpose of establishing eligibility for VA dental treatment only.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.381, 4.150 (2016).

2.  The criteria for service connection for a low back disability, including lumbar strain and lumbar spondylolisthesis, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Loss of teeth

The Veteran contends that he is entitled to service connection for loss of teeth secondary to his service-connected sinusitis. 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In this case, the Veteran has a current diagnosis of "loss of teeth."  See October 2016 VA examination.  He is also service-connected for sinusitis.  Further, the evidence of record is at least in equipoise as to whether the service-connected sinusitis caused the Veteran's loss of teeth. 

In this regard, there is a positive opinion of record in favor of the claim.  See June 2017 letter from Dr. J.E.  In June 2017, following a thorough examination and interview, Dr. J.E. opined that the Veteran's chronic sinus infections caused infection to get into the Veteran's teeth which then caused the loss of several teeth.  Dr. J.E. explained that the Veteran's environmental exposures in Germany caused him to develop multiple acute and frequent sinus infections.  Dr. J.E. also explained that the frequent sinus infections caused permanent changes to the lining of the Veteran's sinuses resulting in pansinusitis and that the Veteran's teeth were only separated from the sinuses by a thin bone.  Thus, Dr. J.E. concluded that the sinus infections caused infection in the teeth.   

Additionally, in March 2015 correspondence from a private physician, Dr. B.W., Dr. B.W. opined that the Veteran's "inflamed sinuses contributed to his pain and request for the extractions."

The Board acknowledges that the October 2016 VA-contracted examination report was not favorable.  During the October 2016 VA-contracted examination, the Veteran reported that four upper teeth were removed in 2007, following a sinus infection that coincided with tooth pain.  The VA-contracted examiner noted that whenever the Veteran had teeth problems, he had teeth extracted because he felt the teeth problems were caused by sinuses.  On a separate disability benefits questionnaire form, the VA-contract examiner also determined that the claimed "loss of teeth" disorder was less like than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that review of service treatment records showed routine cleanings and fillings and "[t]he medical and dental records do not support this. Therefore it is not likely tooth loss is associated with sinusitis."  

The Board places no probative value on the October 2016 VA-contract opinion as to whether the service-connected sinusitis caused or aggravated the Veteran's loss of teeth as examiner did not offer adequate rationale for the opinion.  In this regard, it is unclear whether the examiner was attempting to explain that the service medical and dental records do not support a finding of a relationship between sinusitis and loss of teeth, or whether post-service treatment records did not show the type of routine cleaning and fillings that the Veteran had in service, and that the lack of routine cleanings and fillings led to the loss of teeth.  Further, the examiner did not explain why the Veteran's teeth would have been pulled simply due to the Veteran's assertion that the tooth pain was related to sinusitis.  Pulling of teeth is a medical procedure thereby indicating that a medical professional would determine whether to pull the teeth, not simply that the Veteran would or could choose to have teeth pulled.  As the October 2016 VA-contracted examiner's rationale is unclear, the Board cannot rely upon the nexus opinion in rendering its decision. 

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's loss of teeth is secondary to the service-connected sinusitis.  

The Board notes, however, that there is no indication that the Veteran's loss of teeth has resulted in loss of substance of body of the maxilla or mandible.  To the contrary, the October 2016 VA-contracted examiner noted that there was no anatomical loss or bony injury of the Veteran's maxilla or mandible.  Moreover, the examiner noted that the Veteran's masticatory surfaces can be restored by suitable prosthesis.  The Board finds the examination report probative on this point as the examiner was competent to make such observations and there is no ambiguity in the observations.  

As the preponderance of the evidence supports a finding that the Veteran's loss of teeth is due to the service-connected sinusitis, but that there was no anatomical loss or injury to the maxilla or mandible and the Veteran's teeth can be repaired or restored, service connection is warranted for the purpose of establishing eligibility for outpatient dental treatment but not compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. 
 
	b.  Back

The Veteran asserts that he has a back disability related to a fall off of a trailer in service in 1978.  This is the same fall in which he incurred his service-connected left knee, right knee, and right ankle disabilities.  Alternatively, he contends that his low back disorder is secondary to the service-connected disabilities.  

For the reasons explained below, the Board finds that the evidence is at least in equipoise and service connection for the Veteran's low back disorder is granted. 

As an initial matter, the evidence of record indicates that the Veteran has current diagnoses of lumbar strain and lumbar spondylolisthesis (also referred to as degenerative joint disease by the November 2016 VA examiner).  See e.g. June 2017 letter from Dr. J.E.

The Board acknowledges that the November 2016 VA-contracted examiner found that none of the Veteran's diagnoses were related to service or service-connected disability.  However, the Board places only a limited probative value, if any, on the November 2016 VA-contracted opinion as the examiner did not offer adequate rationale for the opinions rendered.  Specifically, with respect to direct service connection, the examiner found that the Veteran's current disorders would not be a normal result of the Veteran's fall from a trailer in service but the examiner did not explain why this is so.  Further, with respect to secondary service connection, the examiner opined that the disorders were not caused by service-connected disability but did not adequately address why such disorder would not be aggravated by service-connected disability.  In this regard, the examiner simply stated that because the disabilities were not caused by the service-connected disabilities, "it would be illogical to assume that the natural progression of spondylosis is aggravated by a service connected injury."  Without rationale, these conclusions do not assist in the determination of the questions at hand. 

Further, there is a positive opinion of record.  See June 2017 letter from Dr. J.E.   Dr. E. noted that the Veteran had current diagnoses of lumbar strain and lumbar spondylolisthesis and opined that the back disabilities are related to service.  Dr. J.E. explained that it was more likely than not that the trauma to the Veteran's lumbar spine in service caused the sprain of lumbar muscles as well as tearing of the lumbar ligaments.  Dr. J.E. determined that the injury to the lumbar ligaments caused instability of the lumbar vertebrae causing spondylolisthesis.  Dr. J.E. continued, noting that the instability of the Veteran's vertebrae caused further abnormal stresses on the back and repeated lumbar injuries. 

Resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's low back disorder, to include lumbar strain and lumbar spondylolisthesis. 





ORDER

Service connection for loss of teeth is granted for the establishment of eligibility for VA dental treatment only. 

Service connection for a low back disorder, to include lumbar strain and lumbar spondylolisthesis, is granted. 


REMAND

With respect to the remaining issues on appeal, further development is required.  

With respect to the claims for the right hip disorder/CML and the claim for neurological disabilities, the AOJ sought information regarding the Veteran's radiation exposure and was informed by the Department of the Army Dosimetry Center that they were unable to locate any records specifically for the Veteran.  It does not appear that the AOJ attempted to offer any additional information, such as unit information, etc, to determine whether the Veteran might have been exposed to radiation.  As noted in the September 2015 remand, the AOJ conceded exposure to uranium in its April 2011 rating decision.  

Further, regarding the claim for neurological disabilities, in the body of the September 2015 remand, the Board determined that the claim should be remanded for a VA examination based on the April 2011 AOJ determination that the Veteran was exposed to uranium in service.  Therefore, even if the AOJ is not able to presume exposure to ionizing radiation, the AOJ should have sought a VA opinion to determine whether the Veteran's current neurological disabilities are related to the uranium exposure.  For these reasons, the claim must be remanded for a VA examination in addition to the research regarding radiation exposure.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the claim for an increased rating for sinusitis, clarification is required from the November 2016 VA examiner regarding the discrepancy in the number of incapacitating episodes the Veteran may have had in a given 12-month period.  In this regard, in one section of the November 2016 VA examination report, the examiner noted that the Veteran had one incapacitating episode of sinusitis in the past 12 months.  But, in a later section of the report, the examiner noted that the Veteran had "several (3-4) episodes of sinusitis per year requiring bedrest and antibiotic treatment."  VA treatment records confirm that the Veteran had at least one episode per year requiring prolonged antibiotic treatment; however, the basis of the finding of 3-4 incapacitating episodes is unclear.  Thus, an addendum opinion is required to clarify the number of incapacitating episodes requiring bedrest and prolonged antibiotic treatment. 

Regarding the claims for higher ratings for the right ankle, left hip, and bilateral knees, a remand for a new VA examination is required.  In this regard, the November 2016 VA examination report is incomplete with respect to each of these disabilities.  Regarding the knees specifically, the section regarding instability in the knees was not completed.  The examiner determined that evaluation of stability in the knees was "not indicated"; however, the Board finds that an evaluation of any instability is pertinent to the case as the June 2017 private examination noted some instability.  Moreover, the September 2015 remand specifically directed the examiner to evaluate whether the Veteran's knees had instability.  See Stegall supra. 

Further, with respect to the right ankle, left hip, and bilateral knees, the November 2016 VA examiner simply stated that he could not comment on the functional effects of the Veteran's flare-ups because to do so would require speculation.  Recent case law suggests that a VA examination report is not adequate without a better explanation for failure to evaluate the functional effects of a flare-up.  See  Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (September 6, 2017).   

In Sharp v. Shulkin, the Court held that the Board may accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  The Court also noted that, although not binding on VA examiners, the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves.  Id citing VA CLINICIAN'S GUIDE, ch. 11.  In Sharp, the Court determined that the VA examination report was not adequate when the VA examiner failed to elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record- including the veteran's lay information-or explain why she or he could not do so.  

In this case, the November 2016 VA-contracted examination reports regarding the right ankle, left hip, and bilateral knee disabilities do not indicate the Veteran's description of additional functional loss, or the examiner's estimation of functional loss due to flares, or an explanation of why such estimation is not possible.  As such, the examination reports are not adequate and a remand for a new examination is required.  

With respect to the TDIU claim, the Board finds that it is intertwined with the foregoing appeals and as such, should be deferred pending the outcome of the  appeals.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Finally, as review of the record shows that the Veteran regularly receives VA treatment, while on remand, any outstanding VA medical records dated after August 2017 should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated since August 2017. 

2.  Seek additional information from the appropriate source regarding the Veteran's exposure to ionizing radiation, to include seeking information regarding unit exposure to radiation.  Ask him to submit any studies (medical or otherwise) or reports he may have found on this subject.  

It should be noted that the Veteran contends ionizing radiation exposure from his duties as an artillery crewman, specifically, inhaling an ingesting depleted uranium during training with special weapons in Germany.  

3.  After completion of item number 2, forward all pertinent records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible pursuant to 38 C.F.R. § 3.311 (a)(2)(iii).

4.  After completion of item number 1, arrange for the Veteran to undergo VA examination for evaluation of his right ankle, left hip, and bilateral knee disabilities, by appropriate medical professionals. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Conduct all appropriate tests and studies and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner shall conduct range of motion testing of each joint (expressed in degrees), in active and passive motion as well as weight-bearing and non-weight bearing.  The examiner must note the relevant measurements and specifically identify any motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  

The extent of any incoordination, weakened movement and excess fatigability on use must be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  If the examination is not conducted during a flare-up, the examiner must seek information from the Veteran and/or treatment records, to approximate the functional effects of a flare-up, if any.  In regard to her/his opinion about functional effects, the examiner is directed to recent case law on this matter cited in this remand.  

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in either knee. 

The examiner must also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner must provide complete rationale for the conclusions reached.	

5.  After completion of item number 1, seek an addendum opinion from the VA-contracted clinician who examined the Veteran in November 2016 regarding the claim for an increased rating for chronic sinusitis.  The Board leaves it to the discretion of the examiner as to whether the Veteran should undergo another in-person examination. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  If examined, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify and completely describe all current symptomatology related to the Veteran's sinusitis.  Specifically, the examiner is asked to comment on the following: 

(a) Have there been any periods of incapacitating episodes? If so, how often? Identify any incapacitating episodes requiring prolonged (four to six weeks) antibiotic treatment for sinusitis, if any. The examiner is asked to clarify seemingly inconsistent findings in multiple sections of the November 2016 VA examination report. 

(b) Have there been any non-incapacitating episodes? If so, how often? Identify symptoms, including headaches, pain, and purulent discharge or crusting. 

(c) Does the Veteran have near constant sinusitis which is characterized by any headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?

The examiner must provide complete rationale for the conclusions reached.

6.  After completion of item numbers 1 and 2 above, seek a VA opinion as to whether the Veteran's claimed neurological disorders are related to the Veteran's uranium exposure.  The AOJ must seek such opinion even if item number 2 does not result in positive evidence of exposure to ionizing radiation.  In this regard, in an April 2011 rating decision, VA already conceded that the Veteran was exposed to uranium. 

The examiner is asked to identify all of the Veteran's claimed neurological disorders.  For each disorder identified, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is due to service, to include uranium exposure in service. 

The examiner must provide complete rationale for the conclusions reached.	

7.  Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2010 forward.  Ask the Veteran to provide IRS tax returns from 2010 through 2016 and a statement that the copy is an exact duplicate of the return filed with the IRS.  Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2010 thru 2016 and submit them to VA.  Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.  

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of such claims, the AOJ should consider the procedures of 38 C.F.R. § 3.311.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


